DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	The amendment filed on 07/26/2022 has been entered.  No claims have been added or cancelled.  Claims 1-20 remain pending in this application.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 09/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. US Pub 2014/0138369 (hereinafter Thompson).
 	Regarding claim 1, Thompson teaches an assembly comprising: a door assembly configured to be disposed on an exterior of a vehicle (see fig. 1 and 2; a vehicle door assembly), wherein the door assembly is hingedly movable with respect to the exterior of the vehicle (see fig. 1 and 2; a vehicle door assembly is hingedly movable; see abstract and claim 1); and 
 	a heating element (fig. 2, element 18) coupled to the door assembly (fig. 2, element 10; door assembly), 
 	the heating element configured to receive energy from at least one of a battery disposed on the vehicle or a charging cable (¶ 0020; the power supply 112 can include a battery of the vehicle), and to heat at least a portion of the door assembly (¶ 0016; when the temperature is below a temperature threshold, the heating element 18 is powered to heat it).
 	Regarding claim 2, Thompson teaches wherein the heating element comprises a positive thermal coefficient (PTC) material (¶ 0014; an electrical wire a PTC material).
	Regarding claim 3, Thompson teaches the assembly, further comprising a controller (¶ 0018; a control module 110) and a temperature sensor (¶ 0020; a temperature sensor 114), the controller configured to provide heat to the door assembly via the heating element responsive to an input from the temperature sensor (¶¶ 0021, 0024; the temperature sensor 114 provides the temperature signal to the control module 110. The control module causes the power supply to provide an electrical current to the heating element 18 to unfreeze the window from the window seal).

Allowable Subject Matter
 	Claims 5-20 are allowed.
 	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claims 5 and 15, the prior art fails to teach or suggest further inclusion of a heated energy port assembly comprising: a housing configured to be disposed along an exterior of a vehicle, the housing defining a cavity configured to accept an external power source for insertion into a port disposed within the cavity; a door assembly comprising a hingedly movable door coupled to the housing.
 	The dependent claims are allowable for the reasons as the independent claims from which they depend.
 	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
 	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        09/30/2022